Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Phone Interview 
 	During Examiner initiated phone interview with Applicant’s representative, Ms. Puja Detjen, on 11/4/2021, the PTO-1449 document dated on 10/22/2021, which is original IDS dated on 10/1/2021 have been discussed.  On page 2 of 4, from Cite Nos. 1, 3 and 7 that the truncated symbol [+] indicates that some information is missing.
	Ms. Detjen email with an attached IDS to replace the previously-filed IDS.  However, Examiner is unable to enter text and sign the IDS in a proper format.  Since time is running out in examiner side, therefore, these documents are not considered by Examiner.
Please resubmit (formally file) these documents so that Examiner can consider them fully.

/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111